Title: Joel Barlow to John Adams, 12 Dec. 1785
From: Barlow, Joel
To: Adams, John


          
            
              Sir
            
            

              Hartford

              Dec 12 1785
            
          

          My friend Mr Trumbull has done me the
            honour to mention my name to you in a letter which is herewith enclosed. The Poem which
            he mentions is likewise forwarded thro’ the hands of Col– Humphrey to Doct Price with an
            assgnment of the Copy Right. I have requested the Doctor to use his discretion in
            procuring an impression & disposing of the copy-Right. Out of the first
            impression I wish to have about one thousand copies to supply the subscribers
            in this country, & that whatever subscribers Col Humphrey my obtain in Paris may
            likwise be supplied from that impression. Your known attachment to the liberal arts
            & your knowledge of the difficulties we labour under in this respect in our
            early stage of society in America, give me the confidence to address you on the subject.
            Should you deem it worthy of your attention I beg you would suggest to Doct Price some
            method in which it may be brought forward to advantage. I am, like most other poor
            Poets, in circumstances which require my attention to the profits of a performance,
            which has cost me considerable labour, & in which I have attempted the
            advancement of literature & human happiness.
          As the Poem is dedicated by permission to the king of France
            & his name will probably give it some advantage, I am at a loss whether there
            would be an impropriety in causing a copy to be presented to the Emperor of Germany
            & another to the Empress of Russia, as their characters occupy a place in the
            list of worthies it professes to celebrate. I suggest this not because I imagin it would
            be a present worthy of their acceptance, as a Poem, but as a curiosity from the
            NewWorld, & with the idea that it may operate in some degree as an emolument to
            the author. Whether it could be done with propriety thro their Ambassadors or otherwise
            you can better determine.
          With the highest respect I have the / honour to be sir / your
            obedient & / very humble Servant

          
            
              Joel Barlow
            
          
        